DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2021 has been entered.
 Response to Arguments
Applicant’s arguments, see e.g. pages 8-9 of the Response filed 26 July 2021, with respect to the claim rejections under 35 U.S.C. §102 and §103 have been fully considered and are persuasive.  It is agreed that the Specification as cited provides sufficient evidence of the benefits of the particular transfer function based on an exponentiated form of the stimulation current I such that the limitation as now amended into claim 1 cannot reasonably be considered a matter of routine design choice. The prior art rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  
Regarding claim 1, the subject matter not found was an automated method for controlling a neural stimulus in which an evoked compound action potential is measured to derive a feedback variable, and wherein adaptive compensation is performed by performing a compensating transfer function to the feedback variable which compensates for both the stimulation and response using a different distance-dependent transfer function for each, wherein the compensating transfer function multiplies the feedback variable by an exponentiated version of the stimulus current used to generate the ECAP, in combination with the other remaining steps in the claim. 
Regarding claim 15, the subject matter not found was an implantable device which, in combination with the other remaining limitations in the claim, is configured to perform the specific method above.
Regarding claim 17, the subject matter not found was a non-transitory computer readable medium which, in combination with the other remaining limitations in the claim, comprises instructions for executing the specific method above on one or more processors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
5 August 2021